I do not agree with all that is said in the opinion of Mr. Acting Associate Justice Cothran or with his analysis of some of the decisions cited. For instance, he holds that practically the only difference between Ex parte Sanders, 168 S.C. 323,167 S.E., 154, and the case at bar is that "Sanders accepted a draft and Rogers accepted a cashier's check." In this I think he is in error. The preference sought in the Sanderscase was claimed under a statute (36 St. at Large 1368), which is not here involved and which has no application to the facts of this case. Furthermore, in that case the check presented by Sanders to the Bamberg Banking Company, which afterwards failed, was drawn on that bank by one of its depositors against his account, and the transaction throughout was largely a matter of book entries, showing no increase of the bank's assets. In the case at bar, neither Rogers nor the Swift Company was a depositor in the Farmers' Merchants' Bank, and, if the proceeds from the seed draft were received by the bank, there was clearly, under the facts stated, an augmentation of its assets to that extent. *Page 507 
My first impression was that the order of Judge Dennis was right. He held that it appeared that the funds involved went into the hands of the receiver and that the assets of the bank were thereby increased to that amount, and for that reason the preference should be allowed. An examination of the record, however, discloses that, while Swift  Co. paid the draft, there is no positive evidence that the proceeds ever reached the bank or the receiver. A mere inference or presumption of that fact, it has been held, is not enough. The burden was on the plaintiff to show by competent evidence that this happened. If this had been done, I think the conclusion reached by the Circuit Judge, under the admitted facts of the case, would have been correct. And it is solely on the ground, that the testimony fails to show that the bank ever received the funds in question, resulting in an augmentation of its assets, that I concur in the result of the opinion.